 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDL.E.McGraw Construction,Inc.andLaborersUnion LocalNo. 1130,affiliated with LaborersInternationalUnion of North America, AFL-CIOandCarpenters Local Union No. 1235,United Brotherhood of Carpenters and Joinersof America,AFL-CIO. Case 32-CD-9810 April 1987DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONThe charge in this Section 10(k) proceeding wasfiled 20 August 1986 by the Employer, allegingthat the Respondent, Laborers Union Local No.1130, affiliated with Laborers International Unionof North America, AFL-CIO (Laborers Union),violated Section 8(b)(4)(D) of the National LaborRelationsAct by engaging in proscribed activitywith an object of forcing the Employer to assigncertain work to employees it represents rather thanto employees represented by Carpenters' LocalUnion No. 1235, United Brotherhood of Carpentersand Joiners of America, AFL-CIO (CarpentersUnion).The hearing was held 20 October 1986beforeHearingOfficer David Dominguez.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Employer, a California corporation, with anoffice and place ofbusinessinModesto, California,is engaged as a generalcontractor in the buildingand construction industry. It was undisputed andwe fmd that during the past year, a representativeperiod, theEmployer purchased and receivedgoods or services valued in excess of $50,000 di-rectly from suppliers located outside the State ofCalifornia. It is undisputed and we fmd that theEmployerisengagedincommerce within themeaning ofSection 2(6) and (7) of the Act. It is un-disputed and we find that Laborers and Carpentersare labor organizations within the meaning of Sec-tion 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeIn December 1985 the Employer entered into acontract to perform as general contractor over theconstruction of the Modesto Community CenterParking Garage. The Employer employs 12 car-penters to perform such duties as installing, 'assem-bling, setting, stripping, dismantling, and reusingconcrete foundation forms. Apprentice carpenterssize and pack timber and do general cleanup func-tions in addition to assisting journeymen carpenterswith the foregoing duties.The present dispute arose in August 1986. Busi-ness agentsof the Laborers Union approachedLarryE.McGraw, the president of the L.E.McGraw 'Construction Company, and stated that aportion of the work being performed by- the car-penters on the Modesto Community Center Park-ingGarage Project was- laborers' work and de-manded that the work be assigned to its members.The work then being performed by the carpentersconsistedof setting the forms into which thecement was poured, removing or "stripping" theforms which were designated to be moved to an-other location, and reinstalling the forms for thenext cement pour. McGraw refused to assign thedisputed work to the laborers. At that point, Rich-ard Crispin, who had identified himself as a busi-ness representative of the Laborers Union, statedthat if the Employer was refusing to assign the dis-puted work to members of the Laborers Union thatthe Employer was "not leaving us much choiceexcept to picket the job." The jobsite was picketedby the Laborers Union from 20 August through 9September 1986, at which time a preliminary in-junction against the picketing was issued by theFederal district court in Fresno, California. One ofthe pickets, Amos Earl McElvanie, identified him-self as a member of the Laborers Union, stated thathisUnion's business agentknew he was picketingthis jobsite, and further stated that the reason hewas picketing was because he wanted the Employ-er to assign the disputed work to members of theLaborers Union.B.Work in DisputeThe disputed work consists of the fabrication, as-sembly, and/or installation of the wood and/ormetal concrete foundation forms at the ModestoCommunity Center Parking Garage, 1101 9thStreet,Modesto, California.2'The Laborers Union and the Carpenters Union neither participated inthe hearing nor filed posthearing briefs.2 Since no objection was madeby any of theparties involved in thisdispute,we adopt the descriptionof the workin dispute set forth in theContinued283 NLRB No. 87 L. E. MCGRAW CONSTRUCTIONC. Contentions of the PartiesThe Employer contends that the disputed workshould beassignedto employees represented by theCarpenters Union, an intervenor in this case, be-cause the Carpenters Union is certified as the col-lective-bargaining representative of its employeesand because there exists a current collective-bar-gainingagreementbetween the Carpenters Unionand the Employer. The Employer further arguesthat each of the factors which the. Board considersin disputes of this nature weighs heavily in favor ofsuchassignmentto the employees represented,bythe Carpenters Union. In addition, the Employerrequests an order awarding similar work in likeprojects to employees represented by the Carpen-ters Union, including any and, all projects on whichthe Employer may now be working, or on which itmay work, in any of the 46 counties covered bythe collective-bargainingagreementtowhich it issignatory.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that there is no agreed-upon methodfor the voluntary adjustment of the dispute.As noted above, in August 1986 business agentsof the Laborers Union approached the Employerand demanded that the disputed work beassignedto its members.When the Employer refused tomake such assignment, Richard Crispin,a businessrepresentative of the Laborers Union, threatened topicket the jobsite. Subsequently, the jobsite. waspicketed by the Laborers Union from 20 Augustthrough 9 September 1986. One of, the picketsstated that he was picketing the jobsite because hewanted the Employer to assign the disputed workto the laborers and that his Union's business agentswere aware of this conduct. Based on the forego-ing, and the record as a whole, we find that rea-sonable cause exists to believe that the LaborersUnion violated Section 8(b)(4)(D) of the Act.There is no current agreed-upon method for thevoluntary adjustment of, the dispute to which allpartiesare bound. Accordingly, this dispute isproperly before the Board for determination.notice of hearing served on the parties. However, we note that the instal-lation of the forms by the carpenters comprises a continuous process andnecessarily entails stripping the forms so that they may be reused.In addition to pouring the cement into the wooden forms, the cementmasons may on occasion assist the carpenters in setting up the forms.There is no contention that any work performed by the cementmasons isin dispute599E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense, and experience, reached by bal-ancingthe factors' involvedin a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402. (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsIt is undisputed that the employees of the Em-ployer are represented either by the CarpentersUnion or the Cement Masons Union, but' are notrepresented by the Laborers Union. It is, also undis-puted that the Carpenters Union has been certifiedas the, exclusivebargainingrepresentative of theparticular group of employees who are performingthe disputed work. Moreover, it is undisputed thatthe carpenters are performing their work under asigned collective-bargaining agreement which forover 9-1/2 years has been interpreted by the partiesthereto as covering the type of work which is in'dispute.The Laborers Union has, never been a party to acollective-bargaining agreement with the Employ-er,nor have any of its members ever been em-,ployed by the Employer. We find that the Employ-er's collective-bargainingagreementwith the Car-penters Unionencompassesthe disputed work.. Ac-cordingly, we concludethat-the ,factors of certifica-tions and collective-bargaining agreements favorthe Employer's assignment.2.Company preference and past practiceIt is undisputed that the Employer has duringthe past 9-1/2 years used carpenters to perform thetype of work in dispute. Furthermore, it is also un-contested that the Employer has never directly em-ployed any members of the Laborers Union to per-form the type of work in dispute or any other typeof work. We therefore find that the Employer'spast practice favors the assignment of the disputedwork to employees represented by the CarpentersUnion.At the hearing, the Employer, through` the testi-mony of its president, expressed its preference thatthe disputed work be awarded to its employees-represented by the Carpenters Union. While we donot afford controlling weight to this factor, we find 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, it tends to favor an award of the work in dis-pute to employees represented by Carpenters.3.Area practiceThe undisputed testimony of the Employer indi-cates that it is a common practice of constructioncompanies on similar types of construction projectsin the area in the State of California to assign worksimilar to that in dispute here to carpenters and notlaborers. 'We therefore find that this factor tends tofavor an award of the work in dispute to employ-ees represented by the Carpenters Union.4.Relative skills and safetyThe undisputed testimony of the Employer indi-cates that the disputed work requires the skills of acarpenter, and that these skills are not possessed bylaborers. Specifically, the testimony establishes thatthe Employer has trained the carpenters employedby it to set and strip forms. In this regard, the Em-ployer testified that its carpenters have been em-ployed by it for some years and are experiencedworking together as a unified crew. The uncontra-dicted testimony,-of the Employer also indicatesthat skill is required in dismantling the forms be-cause 95 to 98 percent of them are reused.Additionally,- the Employer testified that safety isa factor it considersin assigningthe work to em-ployees represented by the Carpenters Union be-cause the job requires the use of heavy tools whichare typically not possessed by the members of theLaborers Union and which they are not authorizedto use. ,We therefore find that the combined factorsof relative skills and safety favor an award of thework in dispute to employees represented by Car-penters.'5.Economy and efficiency of operationsThe Employer presented undisputed evidencethat an award of the work in dispute to employeesrepresented by Carpenters Union will result ingreater, flexibility in the utilization of its work forceand in greater efficiency and economy of oper-ations.As noted above, employees represented bythe Carpenters Union have experience performingthe work, in dispute because in the past they havebeen assigned work similar to that in dispute. Inaddition, the disputed work is intermittent andwhen carpenters are not engaged in performing thedisputed work, the Employer assigns related workto carpenters which it would be unable to assign tolaborers.Accordingly, we find that the factor ofeconomy and efficiency of operations favors anaward of the disputed work to employees repre-sented by the Carpenters Union.6. Job impactThe Employer testified that if an award, of thedisputedwork is made to employees representedby the Laborers Union, the Employer will beforced to lay off four carpenters. Accordingly, wefind that the factor of job impact favors the Em-ployer's assignment.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by CarpentersLocal Union No. 1235, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, areentitled to perform the work in dispute. We reachthis conclusion relying on the facts that such anaward is consistent with the Employer's currentcollective-bargainingagreementwith the Carpen-tersUnion; the employees represented by the Car-penters Union possess the requisite skills to performsuch work and they can perform such work in asafemanner; such an award will result in greatereconomy and efficiency of operations and will notresult in an adverse impact on jobs; the assignmentis inaccord with area practice; - and it is - consistentwith the Employer's past practice and preference.In making this determination, we are awarding thework to employees represented by CarpentersLocal Union No. 1235, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, notto that Union or its members. In consequence, wealso find that Laborers Union ' Local No. ,1130, af-filiatedwith Laborers International Union of NorthAmerica, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require the Employerto assignthe disputedwork to employees it represents. The present deter-minationis limited to the particular controversywhich gave rise to this proceeding.3DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of L. E. McGraw Construction,Inc.,who are currently represented by CarpentersLocalUnion No. 1235, United 'Brotherhood ofCarpenters and Joiners of America,- AFL-CIO,' areentitledtoperform the fabrication, assembly,and/or installation of the wood and/or metal 'con-crete foundation forms at the Modesto Community3 Since the facts do not demonstrate that the Laborers,Union has aproclivity to engage in further unlawful conduct in order to obtain worksimilar to that to dispute,we deny the Employer's request to issue anaward encompassing the geographical area ofthe 46countiescovered bythe collective-bargaining agreement to which it is signatory. L. E. MCGRAW CONSTRUCTION601CenterParking Garageat 1101 9thStreet,Modes-to,California.2.LaborersUnion Local No. 1130,affiliatedwith Laborers International Union of North Amer-ica,AFL-CIO is not entitledby meansproscribedby Section 8(bx4)(D) of the Act to forceor requireL.E. McGraw Construction,Inc. to assign the dis-puted work to employees represented by it.3. :Within{ 10 days from this date, Laborers UnionLocal No. 1130, affiliated with LaborersInterna-tionalUnion of North America, AFL-CIO shallnotify theRegionalDirectorfor Region32 in writ-ing whetheritwillrefrain from forcing the Em-ployer,by meansproscribed by Section 8(b)(4)(D),to assignthe disputedwork in a manner inconsist-ent withthis determination.